This is an attempted appeal from a judgment of conviction rendered against the plaintiffs in error in the county court of Woods county, wherein they were jointly tried and convicted of the offense of unlawful possession of intoxicating liquor, and each sentenced to pay a fine of $250 and to be imprisoned in the county jail for 60 days.
Judgment was rendered on the 24th day of March, 1922, and petition in error with case-made attached was filed in this court on June 13, 1922, more than 60 days thereafter.
The Attorney General has filed a motion to dismiss the appeal for the reason that the same was not filed within the time allowed by statute for taking appeals in misdemeanor cases. No response has been made to such motion.
Section 2808, Compiled Statutes 1921, in part provides:
"In misdemeanor cases the appeal must be taken within sixty days after the judgment is rendered: Provided * * * the trial court or judge may, for good cause shown, extend the time in which such appeal may be taken not exceeding sixty days." *Page 369 
The record discloses that no extension of time beyond the 60-day period was made, by the trial court or judge, in this case. The motion of the Attorney General to dismiss this appeal, therefore, is well taken and must be sustained, as this court has never acquired jurisdiction to consider the appeal on its merits. Story v. State, 17 Okla. Crim. 237, 187 P. 508.
The appeal is dismissed, and the cause remanded to the county court of Woods county, with instructions to enforce the judgment and sentence.